Citation Nr: 1616595	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2011, the Veteran was afforded a Travel Board hearing with an Acting Veterans Law Judge.  The Acting Veterans Law Judge has since left the Board.  The Veteran was provided a letter in April 2015 asking if he would like an additional hearing.  Later that same month, the Veteran responded that he did not want an additional hearing.

In September 2012, the matter on appeal was remanded for additional development.  In June 2014, the Board granted an initial 10 percent rating for the Veteran's service connected GERD and remanded the claim for a rating in excess of 10 percent for additional development.  The Board again remanded the Veteran's GERD claim in June 2015 to, among other things, obtain VA and private treatment records and an addendum opinion.  The requested development has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In his April 2014 correspondence, the Veteran raised the issues of increased rating for service-connected disabilities of the back and legs.  The Board does not have jurisdiction over these issues and they are again REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.





FINDINGS OF FACT

1.  Prior to August 25, 2011, the Veteran's GERD was characterized by constant epigastric burning and acid taste in the throat not accompanied by substernal or arm or shoulder pain, and not productive of a considerable or severe impairment of health

2.  From August 25, 2011, when not considering the ameliorative effects of medication, the Veteran's GERD has been characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  Prior to August 25, 2011, the criteria for a rating in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.114, Diagnostic Code (DC) 7346 (2015).

2.  From August 25, 2011, the criteria for a 30 percent rating, but no higher, for GERD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.114, Diagnostic Code (DC) 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with VA's duty to assist.  The record in this case includes numerous VA examination reports, VA treatment notes, private treatment notes, and lay evidence from the Veteran and others.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded pertinent VA medical examinations in December 2007, November 2012, and January 2015 with an addendum issued in December 2015.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that the VA examination reports together are sufficient for adjudicatory purposes, since they are based on the Veteran's medical history and described their findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Principles for Evaluating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

GERD

The Board notes that, as there is no specific diagnostic code for GERD, the Veteran's GERD has been rated by analogy under DC 7346, hiatal hernia.  The symptoms listed under DC 7346 are dysphagia (difficulty swallowing), pyrosis (heartburn or reflux), and regurgitation, among others.  The Board finds that DC 7346 most nearly approximates the Veteran's symptoms.

Under DC 7346, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (acid reflux), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation, but of less severity. 

The Veteran's GERD is currently rated 10 percent under DC 7346.  He asserts that the symptomatology of his GERD presents a greater degree of impairment than the currently assigned evaluation suggests.  See March 2016 Appellate Brief.  The appeal period begins in August 2007.

A VA treatment note from May 2007 reflects the Veteran's GERD was well-controlled with Zantac at that time.  

In October 2007, the Veteran received a VA examination in regard to his GERD claim.  The Veteran reported onset of GERD approximately seven months prior when he began taking Indomethacin for his other service-connected disabilities.  The Veteran reported epigastric burning and acid taste in the throat without hematemesis or melena.  The epigastric burning was reportedly present all of the time.  No dysphagia or foul odor was reported.  No additional testing was performed or consulted in the examination.  Nevertheless, the examiner determined the Veteran's gastrointestinal symptoms were likely attributable to NSAID therapy taken for the Veteran's service-connected disabilities and service connection was granted.

During his August 2011 Board hearing, the Veteran reported that he took medication daily for GERD, that he had to prop himself up at night in order to sleep, and that he couldn't consume a number of foods and beverages due to his GERD.  Both the Veteran and his spouse testified that the Veteran had trouble drinking water because it exacerbated his GERD symptoms.  The Veteran also reported that food seemed to get stuck in his throat, in the upper part of his chest, which caused pressure, significant chest pain, and a nasty bile taste in his mouth.  He reported weight loss due to GERD.

The RO received a letter from a private physician Dr. D.L., dated October 2012, which stated he had provided care for the Veteran since August 2011.  Dr. D.L. stated that the Veteran had a history of GERD for which he prescribed a change in medication from Zantac to Prilosec, after which the Veteran's GERD condition had improved and stabilized.

The Veteran was afforded another VA examination in November 2012.  The examiner found that that the Veteran's GERD symptoms had worsened by August 2011, when his medication was changed.  The examiner noted that since the medication change the Veteran had gained 28 pounds and saw significant improvement in his GERD symptoms.  In the examination, the Veteran reported onset approximately seven years prior with symptoms most days by 2011.  The Veteran reported that after his medication was changed, his reflux symptoms were better controlled and stable; he reported no dysphagia, gastrointestinal bleeding, or weight loss.  The examiner noted the Veteran's GERD symptoms as: infrequent episodes of epigastric distress, heartburn, and reflux.  No regurgitation, substernal arm or shoulder pain, sleep disturbance, anemia, nausea, vomiting, hematemesis, or melena was noted.  There were no other pertinent physical findings.  

The Veteran received a private esophagogastroduodenoscopy examination in February 2013; the results were normal esophagus, normal gastroesophageal junction, normal stomach, normal pylorus, normal duodenal bulb, and normal duodenum.

The Veteran received another VA examination in January 2015, during which he reported an increasing burning sensation in the upper part of his abdomen that radiated up into his chest and into the back of his throat for the previous year and a half.  The Veteran reported that he continued to take medication for GERD, which provided relief, however the symptoms were not completely resolved. The examiner noted the Veteran smoked and drank caffeinated and carbonated beverages, all of which could worsen GERD symptoms.  The Veteran also reported chronic constipation, regurgitation, pyrosis, nausea without vomiting, dysphagia, and odynophagia.  All of the symptoms were reportedly worse with acidic foods.  The examiner noted that the Veteran's GERD was manifested by the following symptoms: infrequent episodes of epigastric distress, dysphagia (not supported by objective evidence), pyrosis, reflux, regurgitation, and episodes of nausea occurring four or more times per year and lasting less than one day.  The Veteran denied significant weight loss, hematemesis, melena, and anemia.  No complaints of substernal or arm or shoulder pain were reported.  The Veteran received an upper GI series study in conjunction with the examination, which was normal.  The examiner also cited the private February 2013 endoscopy noted above, which was normal.  Lastly, the examiner noted that the Veteran consumed foods and beverages and engaged in recreational activities that were known to worsen GERD symptoms.

In May 2015, the Veteran sought treatment at the VA for an unrelated gastrointestinal problem.  At that time, he denied melena, hematochezia, chronic constipation, and watery diarrhea.  

For the period dated prior to August 25, 2011, the evidence of record shows the Veteran's GERD has been manifested by reported epigastric burning and acid taste in the throat without dysphagia, hematemesis or melena.  As only two of the symptoms for a 30 percent rating were demonstrated, with no evidence of any substernal or arm or shoulder pain, a rating in excess of 10 percent is not warranted for this period.

However, beginning August 25, 2011, a 30 percent rating is warranted.  At that time, the Veteran testified as a worsening of his GERD symptoms, including dysphagia, pyrosis and regurgitation accompanied by substernal pain, that was reflective of a considerable impairment of health.  Indeed, the November 2012 VA examiner specifically confirmed this increase in symptomatology in August 2011, emphasizing that the Veteran required a medication change to control his GERD symptoms at that time.  Although it is apparent that the Veteran's GERD improved with the change in medication, the Board is prohibited from considering the ameliorative effects of medication when, as here, such effects are not contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Accordingly, despite the less severe findings in the November 2012 and January 2015 VA examination reports, as the Veteran was still using medication to control his GERD at those times, the Board must adhere to the more severe symptomatology endorsed in the Board hearing and confirmed by the November 2012 VA examiner.

The Veteran has not met the criteria for a 60 percent rating at any point during the appeal period.  In this regard, the Board notes the Veteran reported in the August 2011 Board hearing that he had experienced weight loss due to GERD, and the November 2012 VA examiner noted that the Veteran began to gain weight after his medication switch.  Even assuming the Veteran had weight loss due to GERD prior to August 2011, the record does not show he exhibited any of the other symptoms associated with the 60 percent rating, to include vomiting, hematemesis, melena, anemia, or any other symptom productive of severe impairment of health.  As such, the preponderance of the evidence fails to show the Veteran's GERD symptoms approximated a 60 percent rating during the period on appeal. 

Accordingly, for reasons outlined above, a 30 percent rating, but no higher, for GERD is warranted beginning August 25, 2011.

The Board has also considered whether the Veteran's service-connected GERD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, in this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they provide for evaluation of this disability based upon the symptoms manifested, such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability, and referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).


ORDER

Prior to August 25, 2011, the criteria for a rating in excess of 10 percent for GERD are not met.  

From August 25, 2011, the criteria for a 30 percent rating, but no higher, for GERD are met.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


